Citation Nr: 1709757	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision issued by the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina.


FINDINGS OF FACT

On January 31, 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdrawal his claim of entitlement to service connection for bilateral flat feet.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for bilateral flat feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a January 31, 2017, statement, the Veteran stated that he wished to withdrawal his claim of entitlement to service connection for bilateral flat feet.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The claim of entitlement to service connection for bilateral flat feet is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


